MEMORANDUM **
This is a petition for review from the denial of petitioners’ applications for cancellation of removal.
The Immigration Judge did not abuse her discretion in denying a continuance to allow petitioners to apply for adjustment of status under 8 U.S.C. § 1255(i), because petitioners were not eligible for adjustment of status under that provision. See Baires v. INS, 856 F.2d 89, 92-93 (9th Cir.1988) (discussing factors to be considered when reviewing the denial of a continuance). Petitioners do not challenge the finding that they lack a qualifying relative for purposes of 8 U.S.C. § 1229b(b)(l)(D).
Accordingly, respondent’s unopposed motion for summary disposition is granted because the questions raised in the opening brief are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.